Dismissed and Memorandum Opinion filed January 19, 2006











Dismissed and Memorandum Opinion filed January 19,
2006.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00001-CR
____________
 
APRIL DENISE
THOMAS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
209th District Court
Harris County,
Texas
Trial Court Cause No. 899,056
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant on
December 17, 2004, to confinement for thirty-five years in the Institutional
Division of the Texas Department of Criminal Justice.  No motion for new trial was filed.  Appellant filed an untimely pro se notice of
appeal on December 30, 2005.  We dismiss
the appeal.  




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
In addition, the trial court entered a certification of the
defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex.
Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 19, 2006.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson. 
Do Not Publish —Tex. R. App.
P. 47.2(b).